Response Remarks on Claim Rejections - 35 USC § 101
Even with the amended features, the independent claims are merely directed to systems for determining, logging, receiving, processing, and comparing data. As such, the claimed invention is directed to an abstract idea without significantly more. These limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity. For example, instructing to receive a remittance condition or remit a specific amount of money  recites a commercial or financial action, principle, or practice and managing interactions between people. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a commercial or financial action, principle, or practice then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.  
The Applicant’s invention performs payment operations in a manner that any mobile device, wearable or otherwise, expectedly would operate during a payment transaction. No innovative concept exists.
Therefore, the rejection under  35 USC § 101 remains.

Response Remarks on Claim Rejections - 35 USC § 102
Applicant's  amendments are anticipated by Oh ("PAYMENT PROCESSING METHOD AND ELECTRONIC DEVICE SUPPORTING THE SAME", U.S. Publication Number:  2016/0247144 A1):
transmit an inquiry notification to the terminal device based on the determination that the user context matches with the registered remittance condition, 
(Oh [0073] The payment processing device 200 may receive approval information on corresponding payment information from a specified server device. When receiving approval information, the payment processing device 200 may differently process the approval information according to a communication method.
Oh [0107]  the multiple payment processing module 123 may transmit payment information stored in the security memory 165 to an external device.
Oh [0232] the electronic device is a wearable device)
wherein the inquiry notification is associated with an inquiry of an approval for remittance of a specific amount of money to the wearable device;
(Oh [0110]  During this operation, the multiple payment processing module 123 may perform a control to output an MST signal....After the MST signal transmission completion, according to whether a specified condition is satisfied, the multiple payment processing module 123 may perform a control to output a payment completion screen.
Oh [0490] the electronic device 3110 may display the payment information or the payment related information (for example, a payment state, a payment history, or an accumulated amount) through a display functionally connected to the electronic device 3110. For example, the electronic device 3110 may display the payment information or the payment related information by using a notification module (for example, the notification manager 2049 of FIG. 20) of the electronic device 3110. 
Oh [0189] The payment completion information screen, for example, may include a message provided from a server device that performs payment processing or information processed based on a corresponding message (for example, information obtained by extracting specified information, such as payment card information, payment place information, payment amount information, and the like).)
obtain the approval of a remittance condition setter from the wearable device based on the transmitted inquiry information;
(Oh  [0292] The input/output interface 1850, for example, may serve as an interface for delivering instructions or data inputted from a user or another external device to another component(s) of the electronic device 1801. 
Oh [0454]  based on a user's explicit input or an algorithm in an electronic device, payment related information including token and token cryptogram may be transmitted to a POS. 
Oh [0456] According to an embodiment of the present disclosure, the security identifier processing module 2723 may obtain an input value, which is necessary from an electronic device or relates to a payment related authentication, through a user input.)
Therefore, the rejection under  35 USC § 102 remains.

/HAO FU/Primary Examiner, Art Unit 3697